ORDER

¶ 1 On de novo examination of the paperwork on file and of the transcript and record *856of proceedings before the Professional Responsibility Tribunal’s assigned trial panel, the court finds that the applicant established by clear and convincing proof that:
¶ 2 (1) he is a person of ethical fitness,
¶ 3 (2) he has not engaged in the unauthorized practice of law since 8 September 2003, when his name was stricken from the Roll of Attorneys for noncompliance with mandatory continuing legal education requirements and for non-payment of dues, and
¶4 (3) the applicant has completed the Professional Responsibility Tribunal’s recommended hours of continuing legal education and is sufficiently abreast of intervening changes in the law to qualify for reinstatement without examination.
¶ 5 The applicant’s license to practice law in the State of Oklahoma shall stand reinstated upon payment of the assessed costs of this proceeding in the sum of $727.51.
¶ 6 WATT, C.J., WINCHESTER, V.C.J. and LAVENDER, OPALA, KAUGER, EDMONDSON, TAYLOR and COLBERT, JJ., concur.
¶ 7 HARGRAVE, J., concurs in part and dissents in part.